          Case 2:14-cr-00178-JAD-GWF Document 290 Filed 11/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                         2:14-CR-178-JAD-GWF

11                  Plaintiff,                       Amended Final Order of Forfeiture

12          v.

13 IAN ALEXANDER PINCOMBE,

14                  Defendant.

15         The United States District Court for the District of Nevada entered a Preliminary
16 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), and (b)(5); 18 U.S.C.

17 § 2428(a)(1); 18 U.S.C. § 2428(a)(2); 18 U.S.C. § 2428(b)(1)(A) with 28 U.S.C. § 2461(c); 18

18 U.S.C. § 2428(b)(1)(B) with 28 U.S.C. § 2461(c); 18 U.S.C. § 2253(a)(1); 18 U.S.C. §

19 2253(a)(2); and 18 U.S.C. § 2253(a)(3) based upon the jury verdict finding Ian Alexander

20 Pincombe guilty of the criminal offenses, forfeiting specific property set forth in the

21 Forfeiture Allegations of the Superseding Criminal Indictment and shown by the United

22 States to have the requisite nexus to the offenses to which Ian Alexander Pincombe was

23 found guilty. Superseding Criminal Indictment ECF No. 94; Minutes of Jury Trial, ECF

24 No. 197; Verdict Form, ECF No. 203; Preliminary Order of Forfeiture, ECF No. 205.

25         This Court finds that on the government’s motion, the Court may at any time enter
26 an order of forfeiture or amend an existing order of forfeiture to include subsequently

27 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

28 32.2(b)(2)(C).
           Case 2:14-cr-00178-JAD-GWF Document 290
                                               283 Filed 11/23/20
                                                         11/06/20 Page 2 of 3
                                                                            4



 1          This Court finds the United States published the notice of forfeiture in accordance

 2   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 3   consecutively from December 21, 2017, through January 19, 2018, notifying all potential

 4   third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

 5   No. 207, p. 3-5.

 6          This Court finds no petition was filed herein by or on behalf of any person or entity

 7   and the time for filing such petitions and claims has expired.

 8          This Court finds no petitions are pending with regard to the property named herein

 9   and the time for presenting such petitions has expired.

10          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   all possessory rights, ownership rights, and all rights, titles, and interests in the property

12   hereinafter described are condemned, forfeited, and vested in the United States of America

13   pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18

14   U.S.C. § 2428(a)(1); 18 U.S.C. § 2428(a)(2); 18 U.S.C. § 2428(b)(1)(A) with 28 U.S.C. §

15   2461(c); 18 U.S.C. § 2428(b)(1)(B) with 28 U.S.C. § 2461(c); 18 U.S.C. § 2253(a)(1); 18

16   U.S.C. § 2253(a)(2); 18 U.S.C. § 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed

17   of according to law:

18          1. White Samsung Galaxy SII Cell Phone S/N R31D30C24RK; and

19          2. Lenovo PC Tower S/N 11S111R6302ZVJ3DZ81TFZ7

20   (all of which constitutes property).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

22   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

23   deposit, as well as any income derived as a result of the government’s management of any

24   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

25   disposed of according to law.

26   ///

27   ///

28   ///
                                                      2
           Case 2:14-cr-00178-JAD-GWF Document 290
                                               283 Filed 11/23/20
                                                         11/06/20 Page 3 of 3
                                                                            4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3         DATEDNovember
           DATED: _____________________,
                           19, 2020.     2020.

 4

 5
                                                 JENNIFER A. DORSEY
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
